DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 4, 11 are objected to because of the following informalities:  
There are many claim deficiencies in all claims. 
For one example, claim 1 line 7 recites “the electrodes”. It should be “the plurality of hexagonal electrodes” because it refers to line 4.
Many areas have same issue.
Claim 1 line 11 recites “the capacitive sensor”. It should be “the at least one capacitive sensor”.
Claim 1 line 18 recites “each electrode”.
Does it mean “each hexagonal electrode”?
Claim 1 line 20 recites “the corresponding electrode”.
Does it mean “the corresponding hexagonal electrode”?
Examiner suggests applicant carefully review all claims and correct claim deficiencies.
Claim 11 has similar issues.
Claim 2 recites “the plurality of electrodes”.
It should be “the plurality of hexagonal electrodes”.
Claim 2 recites “a first electrode as a center electrode”.

Claim 2 recites “second electrodes surrounding the first electrode”.
Are “second electrodes” hexagonal shape?
Claim 2 depends in claim 1.
Claim 1 recites “a plurality of hexagonal electrodes” in line 4.
Claim 4 need to further clarify “the plurality of electrodes” on line 4 means “the plurality of hexagonal electrodes”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 8 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are many 112(b) issues in claim 1. 
As one of example, claim 1 line 13 recites “one or more electrodes”.
	Claim is unclear “one or more electrodes” included in “a plurality of hexagonal electrodes” or not. 
	Claim 1 line 12 recites “an electrode”.

Claim 1 line 14 recites “a third electrode”.
However, claim 1 does not have “a first electrode” and “a second electrode”.
Claim 1 recites the limitation "the ratio of a sum of the products" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 has similar issues.
	Claims 2, 4, 8 – 10, 12 have same issues because of claim deficiencies. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant amended claim 1 line 6 to “the plurality of hexagonal electrode”.
Claim 2 depends on claim 1. 
Claim 2 recites “the plurality of electrode”.
Claim 2 line 1 should be “the plurality of hexagonal electrode”.

Claim 8 depends on claim 2.
Claim 8 recites “the first electrode and the second electrode …… is a regular hexagon.”.
The claim scope of claim 8 already included in claim 2 because “the plurality of hexagonal electrode”.
Therefore, claim 8 failed to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive.
Claims 1, 11 have claim deficiencies.
Claims 1, 2, 4, 8 – 12 have 35 USC 112(b) issues.
Claim 8 has 35 USC 112(d) issue because amended claim 1.

Allowable Subject Matter
Claims 1, 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 4, 9 – 10, 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693